DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 6/28/2022 in which Applicant lists claims 2, 4, 9-10, 14-15, 17-18 and 20 as being cancelled, claim 3 as being original, claims 5-7, 11-13, 16 and 19 as being previously presented, claims 1 and 8 as being currently amended, and claim 21 as being new. It is interpreted by the examiner that claims 1, 3, 5-8, 11-13, 16, 19 and 21 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The replacement drawings were received on 6/28/2022.  These drawings/amendments are accepted. The objections to the drawings cited in the office action mailed 3/29/2022 are hereby withdrawn.
Specification
The objections to the specification cited in the office action mailed 3/29/2022 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 6/28/2022 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 3/29/2022 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 10-11 of the remarks, filed 6/28/2022, with respect to the art of record not disclosing both (1) “a base substrate, a metal wire grid, an anti-reflection layer, an insulating layer and a planarization layer stacked in order” and (2) “both surfaces of the carbon film layer and the insulating layer away from the base substrate is uneven, and a surface roughness of the insulating layer is greater than that of the anti-reflection layer” have been fully considered and are persuasive.  The rejections of the claims are hereby withdrawn. 
Allowable Subject Matter
Claims 1, 3, 5-8, 11-13, 16, 19 and 21 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Judson K. Champlin (34,797) on 7/13/2022.

The application has been amended as follows: 
Line 2 of Claim 21 has been replaced with:

“the display device.”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/13/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872